Citation Nr: 1203536	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected posttraumatic headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2005 rating decision denied entitlement to a rating in excess of 30 percent for the service-connected posttraumatic headaches.  

A Travel Board hearing was held in March 2007, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appellant appealed the July 2005 decision, and the case was referred to the Board for appellate review.  In September 2008, the Board denied a disability rating in excess of 30 percent for the Veteran's service-connected posttraumatic headaches.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court affirmed the part of the Board's September 2008 decision denying a schedular rating in excess of 30 percent for the service-connected posttraumatic headaches, and remanded the issue of entitlement to an increased rating for the disability on an extraschedular basis back to the Board for further action consistent with the memorandum decision.

In a February 2010 decision, the Board denied entitlement to an extraschedular evaluation in excess of 30 percent for service-connected posttraumatic headaches.  The Veteran appealed this denial to the Court.  In August 2011, the Court granted a Joint Motion for Remand and vacated the Board's February 2010 decision denying an extraschedular rating in excess of 30 percent for posttraumatic headaches, and remanded the issue to the Board for action in compliance with the Joint Motion for Remand.  The case is now back before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in January 2011, the Veteran filed a new claim for an increased schedular rating for his service-connected posttraumatic headaches.  In an August 2011 rating decision, the RO denied a schedular rating in excess of 30 percent for the service-connected posttraumatic headaches.  To date, the record does not reflect that a notice of disagreement with respect to this issue has been filed.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To refer the case to the Director of Compensation and Pension Service for extraschedular consideration.

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for extraschedular consideration under the provisions of 38 C.F.R. § 3.321(b)(1).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran contends that an extraschedular evaluation is warranted for his service-connected posttraumatic headaches because the schedular criteria do not adequately compensate him for the severity of his disability.  (A schedular rating in excess of the currently assigned 30 percent rating for his posttraumatic headaches has been denied by the Board in a September 2008 decision.  This decision was affirmed by the Court in a February 2010 memorandum decision.  Although the Veteran recently filed another claim for an increased schedular rating for this disability, such was denied in an August 2011 rating decision, and to date, no appeal of this issue has been perfected.  As such, the issue of entitlement to a schedular evaluation in excess of 30 percent for posttraumatic headaches is not currently before the Board.)  

The Board notes that disability ratings are based as far as practicable, upon the average impairment of earning capacity.  In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011). 

The Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b) " or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996). 

The Board may, however, consider and adjudicate the issue of whether the RO should refer such a matter to appropriate personnel for extraschedular consideration pursuant to the procedures of 38 C.F.R. §§ 3.321(b)(1) and further may determine, after an initial review by the authorities pursuant to §§ 3.321(b)(1), the propriety of assigning an extraschedular evaluation.  See Smallwood, 10 Vet. App. 93 (1997) (acknowledging that precedent did "not limit the [Board's] duty to consider whether an extra-schedular rating should be addressed by the appropriate official"); Floyd, 9 Vet. App. 88 (1996) ("38 C.F.R. § 3.321(b)(1) acts as a funnel to channel requests for an extraschedular rating through certain officials who possess the delegated authority to assign such a rating in the first instance").  Thus, the Board determines that remand for consideration of the issue of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1), is warranted. 

The Board notes that the Veteran has not been given notice of the provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the RO should provide the Veteran with a notice letter containing explanation of 38 C.F.R. § 3.321(b)(1) in order to permit the initial development of the question of entitlement to an extraschedular evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran and his representative with a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1).  The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

2.  After any necessary development has been completed to the extent possible, the case should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran's increased rating claim involving his service-connected posttraumatic headaches, pursuant to the provisions of 38 C.F.R. § 3.321(b). 

3.  Thereafter, VA should readjudicate the issue on appeal. If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

